Per Curiam,
Among the facts found by the court below is the following: “There can be no doubt that it was the intention of the officers and members of the society as well as of the individuals and councils contributing to the fund raised by the society that the money gathered should be used for the benefit of the orphans’ home established at Tiffin by the National Council. While it is true that the promotion of fraternity and sociability among the members of the Junior Order United American Mechanics was one of the objects of the members when the society was formed, this object became a secondary one, and the entertainments given under the society’s auspices were all promoted for the sake of raising money for the orphanage at Tiffin.” Though this finding is assigned as error, we have not been persuaded that it ought to be disturbed. On it and the remaining facts found by the learned chancellor below he reached correct legal conclusions, and on them the decree is affirmed.
Appeal dismissed at appellants’ costs.